Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10529445 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Keller (Reg.67,953) on 07/19//2022 

20. (Currently Amended) A [tangible]non-transitory computer-readable medium comprising computer- readable instructions that, in response to execution, cause a computing system to perform operations, comprising:
generating an interface that facilitates tracking a course of care of a patient, wherein the interface comprises a plurality of input compartments defined by a first axis comprising columns corresponding to sequential points in time over the course of the care and a second axis comprising rows respectively corresponding to patient care events or patient conditions associated with the course of the care;
filling one or more input compartments respectively corresponding to a point or period of time associated with occurrence of a patient care event or a patient condition based on input regarding the occurrence of the patient care event or the patient condition;
displaying the interface via a display screen of a device;
employing at least one algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient;
inferring when the interface should display one or more additional patient care events or patient conditions within the interface based on relationships between patient care events and/or patient care conditions, a course of patient care, and a current point in the course of the patient care, wherein the inference is probabilistic;
identifying a specific context or action based on the inference;
constructing one or more new events or actions; and
adding one of more new data fields based on the one or more new events or actions
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowed. 

Claim 1 is directed to a system, comprising:
a processor configured to execute computer executable components stored in a memory:
an interface component configured to generate an interface that facilitates tracking course of care of a patient, wherein the interface comprises a plurality of input compartments defined by a first axis comprising columns corresponding to sequential points in time over the course of the care and a second axis comprising rows respectively corresponding to patient care events or patient conditions associated with the course of the care;
a reception component configured to receive input regarding a patient care event or patient condition that occurred over the course of care;
a logging component configured to fill one or more input compartments respectively corresponding to a point or period of time associated with occurrence of the patient care event or patient condition;
a tracking component configured to employ at least one algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient;
an inference component configured to: 
infer when the interface component should add one or more additional patient care events or patient conditions to the interface based on relationships between patient care events and/or patient care conditions, a course of patient care, and a current point in the course of the patient care, wherein the inference is probabilistic;
identify a specific context or action based on the inference; and
construct one or more new events or actions; and a patient tracking tool configured to add one or more data fields based on the one or more new events or actions. 

For claim rejection under 35USC 101, the current invention recites “generating algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient ”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

For claim rejection under 35 USC 103, Claim 1 closely relates to McDonald (US. 220130191165) in view of Moore (US 7,693,727). McDonald discloses system and methods for medical data collection and display. Moore discloses evidence-based checklist flow and tracking system for patient care by medical providers
However, the combined art fails to disclose displaying the interface via a display screen of a device; employing at least one algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient; inferring when the interface should display one or more additional patient care events or patient conditions within the interface based on relationships between patient care events and/or patient care conditions, a course of patient care, and a current point in the course of the patient care, wherein the inference is probabilistic. 
The foreign reference WO2013173715A1 discloses a trial of a medical therapy to detect alert condition before a start of a trial. The alert conditions are indicative of 0ccurrence of failure modes identified with the trial. 
However, the foreign reference does not disclose employing at least one algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient; inferring when the interface should display one or more additional patient care events or patient conditions within the interface based on relationships between patient care events and/or patient care conditions, a course of patient care, and a current point in the course of the patient care, wherein the inference is probabilistic.
The NPL reference” Non-linear adaptive Bayesian filtering for brain machine interfaces” discloses Brain-machine interfaces (BMI) are systems which connect brains directly to machines or computers for communication. BMI-controlled prosthetic devices use algorithms to decode neuronal recordings into movement commands. variational Bayesian Gaussian mixture clustering updates are used to update the waveform clustering used to calculate these parameters. This Bayesian extension of expectation-maximization clustering uses the previous clustering parameters as priors and computes the new parameters as posteriors. The use of priors allows tracking of clustering parameters over time and facilitates fast convergence. 
However, the NPL reference does not disclose employing at least one algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient; inferring when the interface should display one or more additional patient care events or patient conditions within the interface based on relationships between patient care events and/or patient care conditions, a course of patient care, and a current point in the course of the patient care, wherein the inference is probabilistic. 
Claims 2-15, 21 are dependent from claim 1 and are allowed for the same reasons given above   
Claims 16-19 incorporate all the limitations of claims 1-15, 21 and are allowed for the same reasons given above. 
Claim 20 incorporates all the limitations of claim 1 and is allowed for the same reasons given above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686